 


109 HRES 457 : Recognizing the importance and positive contributions of chemistry to our everyday lives and supporting the goals and ideals of National Chemistry Week.
U.S. House of Representatives
2005-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 457 
In the House of Representatives, U.S., 
 
October 17, 2005. 
 
RESOLUTION 
Recognizing the importance and positive contributions of chemistry to our everyday lives and supporting the goals and ideals of National Chemistry Week. 
 
 
Whereas chemistry is at the core of every technology we benefit from today; 
Whereas the power of the chemical sciences is what they create as a whole; an enabling infrastructure that delivers the foods, fuels, medicines, and materials that are the hallmarks of modern life; 
Whereas the contributions of chemical scientists and engineers are central to technological progress and to the health of many industries, including the chemical, pharmaceutical, electronics, agricultural, automotive, and aerospace sectors, and these contributions boost economic growth, create new jobs, and improve our health and standard of living; 
Whereas the American Chemical Society, the world’s largest scientific society, founded National Chemistry Week in 1987 to educate the public, particularly elementary and secondary school children, about the role of chemistry in society and to enhance students’ appreciation of the chemical sciences; 
Whereas National Chemistry Week is a community-based public awareness campaign conducted by more than 10,000 volunteers in all 50 States, the District of Columbia, and Puerto Rico; 
Whereas National Chemistry Week volunteers from United States industry, government, secondary schools, and institutions of higher education reach and educate millions of children through hands-on science activities in local schools, libraries, and museums; 
Whereas the theme of National Chemistry Week in 2005, The Joy of Toys, was chosen to emphasize the chemistry involved in the creation and production of toys and the role that chemistry has played in new material development that has helped to make toys safer and more durable; and 
Whereas in recognition of National Chemistry Week, volunteers across the United States will teach children about the chemistry involved with the materials, function, and properties of toys during the week beginning October 16, 2005: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes that the important contributions of chemical scientists and engineers to technological progress and the health of many industries have created new jobs, boosted economic growth, and improved the Nation’s health and standard of living; 
(2)supports the goals of National Chemistry Week as founded by the American Chemical Society; and 
(3)encourages the people of the United States to observe National Chemistry Week with appropriate recognition, ceremonies, activities, and programs to demonstrate the importance of chemistry to our everyday lives. 
 
Jeff TrandahlClerk. 
